 



EXHIBIT 10.13
KIRBY CORPORATION
2002 Stock and Incentive Plan
ARTICLE 1. GENERAL
     Section 1.1. Purpose. The purpose of this Plan is to advance the interests
of Kirby Corporation, a Nevada corporation (the “Company”), by providing an
additional incentive to attract and retain qualified and competent employees for
the Company and its subsidiaries, upon whose efforts and judgment the success of
the Company is largely dependent, through the award of (i) Options to purchase
shares of Common Stock (which Options may be Incentive Stock Options or
Nonincentive Stock Options); (ii) shares of Restricted Stock; and
(iii) Performance Awards.
     Section 1.2. Definitions. As used herein, the following terms shall have
the meaning indicated:
     (a) “Award” means a grant under this Plan in the form of Options,
Restricted Stock, Performance Awards or any combination of the foregoing.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Change in Control” means the occurrence of any of the following
events:
     (i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) becomes the beneficial owner,
directly or indirectly, of voting securities representing thirty percent (30%)
or more of the combined voting power of the Company’s then outstanding voting
securities;
     (ii) The Board ceases to consist of a majority of Continuing Directors,
with the term “Continuing Director” meaning a Director who (A) is a Director on
the effective date of the Plan or (B) is nominated or appointed to serve as a
Director by a majority of the then Continuing Directors;
     (iii) The stockholders of the Company approve (A) any consolidation or
merger of the Company or any Subsidiary that results in the holders of the
Company’s voting securities immediately prior to the consolidation or merger
having (directly or indirectly) less than a majority ownership interest in the
outstanding voting securities of the surviving entity immediately after the
consolidation or merger, (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company or (C) any plan or proposal for the liquidation or
dissolution of the Company;

 



--------------------------------------------------------------------------------



 



     (iv) The stockholders of the Company accept a share exchange, with the
result that stockholders of the Company immediately before such share exchange
do not own, immediately following such share exchange, at least a majority of
the voting securities of the entity resulting from such share exchange in
substantially the same proportion as their ownership of the voting securities
outstanding immediately before such share exchange; or
     (v) Any tender or exchange offer is made to acquire thirty percent (30%) or
more of the voting securities of the Company, other than an offer made by the
Company, and shares are acquired pursuant to that offer.
For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Committee” means the Compensation Committee, if any, appointed by the
Board.
     (f) “Date of Grant” means the date on which the Committee takes formal
action to grant an Award to an Eligible Person or such later date as may be
specified by the Committee when approving the Award.
     (g) “Director” means a member of the Board.
     (h) “Disability” means mental or physical disability as determined by a
medical doctor satisfactory to the Committee.
     (i) “Eligible Person” means an employee of the Company or a Subsidiary.
     (j) “Fair Market Value” of a Share means the closing price on the New York
Stock Exchange on the day of reference. If the Shares are not listed for trading
on the New York Stock Exchange, the Fair Market Value on the date of reference
shall be determined by any fair and reasonable means prescribed by the
Committee.
     (k) “Incentive Stock Option” means an option that is an incentive stock
option as defined in Section 422 of the Code.
     (l) “Nonincentive Stock Option” means an option that is not an Incentive
Stock Option.
     (m) “Option” means any option granted under this Plan.

2



--------------------------------------------------------------------------------



 



     (n) “Optionee” means a person to whom a stock option is granted under this
Plan or any successor to the rights of such person under this Plan by reason of
the death of such person.
     (o) “Participant” means a person to whom an Award is granted under the
Plan.
     (p) “Performance Award” means an Award granted pursuant to Article IV.
     (q) “Performance Objectives” means the objectives established by the
Committee pursuant to Section 4.1(b).
     (r) “Performance Period” means the period over which the performance of a
holder of a Performance Award is measured.
     (s) “Plan” means this Kirby Corporation 2002 Stock and Incentive Plan for
Kirby Corporation.
     (u) “Restricted Stock” means Shares granted under this Plan that are
subject to restrictions imposed by the Committee pursuant to Article III.
     (v) “Restricted Stock Award” means an award of Restricted Stock under this
Plan.
     (w) “Section 162(m) Participant” means each Participant who is, on the last
day of the applicable fiscal year of the Company, either (i) the chief executive
officer of the Company or (ii) one of the four most highly compensated officers
of the Company other than the chief executive officer.
     (x) “Share” means a share of the common stock, par value ten cents ($0.10)
per share, of the Company.
     (y) “Subsidiary” means any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
     Section 1.3. Total Shares and Limitations.
     (a) The maximum number of Shares that may be issued under the Plan shall be
Two Million (2,000,000) Shares, which may be from Shares held in the Company’s
treasury or from authorized and unissued Shares. If any Award granted under the
Plan shall terminate, expire or be cancelled or surrendered as to any Shares, or
the Award is paid in cash in lieu of Shares, such Award shall not count against
the above limit and shall again become available for grants under the Plan.
Shares equal in number to the Shares surrendered in payment of the option price
of an Option and Shares that are

3



--------------------------------------------------------------------------------



 



withheld in order to satisfy federal, state or local tax liability, shall not
count against the above limits.
     (b) No Participant may be granted Options covering more than 500,000 Shares
during the term of the Plan.
     (c) The maximum number of Shares that may be issued to any Participant
pursuant to any Performance Award during the term of the Plan shall be 240,000.
     (d) The maximum amount of cash that may be paid to any Participant pursuant
to any Performance Award during any calendar year shall be $1,200,000.
     Section 1.4. Awards Under the Plan.
     (a) Only Eligible Persons may receive awards under the Plan. Awards to
Eligible Persons may be in the form of (i) Options; (ii) shares of Restricted
Stock; (iii) Performance Awards; or (iv) any combination of the foregoing. No
Award shall confer on any person any right to continue as an employee of the
Company or any Subsidiary.
     (b) Each Award shall be evidenced by an agreement containing any terms
deemed necessary or desirable by the Committee that are not inconsistent with
the Plan or applicable law.
ARTICLE II. STOCK OPTIONS
     Section 2.1. Grant of Options. The Committee may from time to time grant
Options to Eligible Persons. Options may be Incentive Stock Options or
Nonincentive Stock Options as designated by the Committee on the Date of Grant.
If no such designation is made by the Committee for an Option, the Option shall
be a Nonincentive Stock Option. The aggregate Fair Market Value (determined as
of the Date of Grant) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by an Optionee during any calendar
year under the Plan and all such plans of the Company and any parent or
subsidiary of the Company (as defined in Section 424 of the Code) shall not
exceed $100,000.
     Section 2.2. Exercise Price. The exercise price per Share for any Option
shall be determined by the Committee, but shall not be less than the Fair Market
Value on the Date of Grant and shall not be less than 110% of the Fair Market
Value on the Date of Grant for any Incentive Stock Option if the Optionee is a
person who owns directly or indirectly (within the meaning of Section 422(b)(6)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company.
     Section 2.3. Term of Option. The term of an Option shall be determined by
the Committee, provided that, in the case of an Incentive Stock Option, if the
grant is to a person who owns directly or indirectly (within the meaning of
Section 422(b)(6) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, the term of the
Option shall not exceed five years from the Date of Grant.

4



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of this Plan, no Option shall be exercised
after the expiration of its term.
     Section 2.4. Vesting. Options shall be exercisable at such times and
subject to such terms and conditions as the Committee shall specify in the
option agreement. Unless the option agreement specifies otherwise, the Committee
shall have discretion at any time to accelerate such times and otherwise waive
or amend any conditions in respect of all or any portion of any Options.
Notwithstanding the other provisions of this Section 2.4 and unless otherwise
provided in the option agreement, upon the occurrence of a Change in Control,
all Options outstanding at the time of the Change in Control shall become
immediately exercisable.
     Section 2.5. Termination of Options.
     (a) Except as otherwise provided in the option agreement, the portion of an
Option that is exercisable shall automatically and without notice terminate upon
the earliest to occur of the following:
     (i) thirty (30) days after the date on which Optionee ceases to be an
Employee for any reason other than (x) death, (y) Disability or (z) termination
for cause;
     (ii) one (1) year after the date on which Optionee ceases to be an Employee
as a result of a Disability;
     (iii) either (y) one (1) year after the death of Optionee or (z) six
(6) months after the death of Optionee if Optionee dies during the 30-day period
described in Section 2.5(a)(i) or the one-year period described in
Section 2.5(a)(ii);
     (iv) the date on which Optionee ceases to be an Employee as a result of a
termination for cause; and
     (v) the tenth anniversary of the Date of Grant of the Option.
     (b) The portion of an Option that is not exercisable shall automatically
and without notice terminate on the date on which Optionee ceases to be an
Employee for any reason.
     (c) The Committee shall have discretion at any time to extend the term of
any Nonincentive Stock Option to any date that is not later than the date
described in Section 2.5(a)(v).
     Section 2.6. Exercise of Options. An Option may be exercised in whole or in
part to the extent exercisable in accordance with Section 2.4 and the option
agreement. An Option shall be deemed exercised when (i) the Company has received
written notice of such exercise in accordance with the terms of the Option and
(ii) full payment of the aggregate exercise price of the Shares as to which the
Option is exercised has been made. Unless further limited by the

5



--------------------------------------------------------------------------------



 



Committee in any Option, the exercise price of any Shares purchased shall be
paid solely in cash, by certified or cashier’s check, by money order, by
personal check or with Shares owned by the Optionee for at least six months, or
by a combination of the foregoing. If the exercise price is paid in whole or in
part with Shares, the value of the Shares surrendered shall be their Fair Market
Value on the date received by the Company.
     Section 2.7. Corporate Transactions.
     (a) In the event of a merger, consolidation or other reorganization of the
Company in which the Company is not the surviving entity, the Board or the
Committee may provide for payment in cash or in securities of the Company or the
surviving entity in lieu of and in complete satisfaction of Options.
     (b) Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or exercise price of Shares then subject
to outstanding Options granted under the Plan.
     (c) Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.
     Section 2.8. Issuance of Shares. No person shall be, or have any of the
rights or privileges of, a stockholder of the Company with respect to any of the
Shares subject to any Option unless and until certificates representing such
Shares shall have been issued and delivered to such person.
ARTICLE III. RESTRICTED STOCK
     Section 3.1. Grant of Restricted Stock Awards. The Committee may from time
to time grant Restricted Stock Awards to Eligible Persons.
     Section 3.2. Terms and Conditions of Restricted Stock Awards. Each
Restricted Stock Award shall specify the number of shares of Restricted Stock
awarded, the price, if any, to be paid by the Participant receiving the
Restricted Stock Award, the date or dates on which the Restricted Stock will
vest and any other terms and conditions that the Committee may determine. The
vesting and number of shares of Restricted Stock may be conditioned upon the
completion of a specified period of service with the Company or its Subsidiaries
or upon the attainment of

6



--------------------------------------------------------------------------------



 



any performance goals established by the Committee, including without limitation
goals related to the performance of the Company or any Subsidiary, division,
department or other unit of the Company, the performance of the Company’s common
stock or other securities, the performance of the recipient of the Restricted
Stock Award or any combination of the foregoing.
     Section 3.3. Restrictions on Transfer. Unless otherwise provided in the
grant relating to a Restricted Stock Award, stock certificates representing the
Restricted Stock granted to a Participant shall be registered in the
Participant’s name or, at the option of the Committee, not issued until such
time as the Restricted Stock shall become vested or as otherwise determined by
the Committee. If certificates are issued prior to the shares of Restricted
Stock becoming vested, such certificates shall either be held by the Company on
behalf of the Participant, or delivered to the Participant bearing a legend to
restrict transfer of the certificate until the Restricted Stock has vested, as
determined by the Committee. The Committee shall determine whether the
Participant shall have the right to vote and/or receive dividends on the
Restricted Stock before it has vested. Except as may otherwise be expressly
permitted by the Committee, no share of Restricted Stock may be sold,
transferred, assigned or pledged by the Participant until such share has vested
in accordance with the terms of the Restricted Stock Award. Unless the grant of
a Restricted Stock Award specifies otherwise, in the event that a Participant
ceases to be an Employee before all the Participant’s Restricted Stock has
vested, or in the event other conditions to the vesting of Restricted Stock have
not been satisfied prior to any deadline for the satisfaction of such conditions
set forth in the award agreement, the shares of Restricted Stock that have not
vested shall be forfeited and any purchase price paid by the Participant for the
forfeited Shares shall be returned to the Participant. At the time Restricted
Stock vests (and, if the Participant has been issued legended certificates for
Restricted Stock, upon the return of such certificates to the Company), a
certificate for such vested shares shall be delivered to the Participant (or the
beneficiary designated by the Participant in the event of death), free of all
restrictions.
     Section 3.4. Accelerated Vesting. Notwithstanding the vesting conditions
set forth in a Restricted Stock Award, unless the Restricted Stock Award grant
or other agreement with the Participant specifies otherwise:
     (a) the Committee may in its discretion at any time accelerate the vesting
of Restricted Stock or otherwise waive or amend any conditions of a grant of a
Restricted Stock Award, and
     (b) all shares of Restricted Stock shall vest upon a Change in Control of
the Company.
     Section 3.5. Section 83(b) Election. If a Participant receives Restricted
Stock that is subject to a “substantial risk of forfeiture,” such Participant
may elect under Section 83(b) of the Code to include in his or her gross income,
for the taxable year in which the Restricted Stock is received, the excess of
the Fair Market Value of such Restricted Stock on the Date of Grant (determined
without regard to any restriction other than one which by its terms will never
lapse), over the amount paid for the Restricted Stock. If the Participant makes
the Section 83(b) election, the Participant shall (a) make such election in a
manner that is satisfactory to the Committee, (b) provide the Company with a
copy of such election, (c) agree to promptly notify the Company if any Internal
Revenue Service or state tax agent, on audit or otherwise, questions

7



--------------------------------------------------------------------------------



 



the validity or correctness of such election or of the amount of income
reportable on account of such election and (d) agree to such federal and state
income tax withholding as the Committee may reasonably require in its sole
discretion.
ARTICLE IV. PERFORMANCE AWARDS
     Section 4.1. Terms and Conditions of Performance Awards. The Committee may
from time to time grant Awards that are intended to be “performance-based
compensation,” which are payable in stock, cash or a combination thereof, at the
discretion of the Committee.
     (a) Performance Period. The Committee shall establish a Performance Period
for each Performance Award at the time such Performance Award is granted. A
Performance Period may overlap with Performance Periods relating to other
Performance Awards granted hereunder to the same Participant. The Committee
shall not grant Performance Awards to Section 162(m) Participants after the
earliest to occur of (i) the 90th day after the start of the Performance Period,
(ii) the date on which 25% of the Performance Period has elapsed or (iii) the
date on which the satisfaction of the Performance Objectives becomes
substantially certain.
     (b) Performance Objectives. The Committee shall establish written
performance objectives for the Participant at the time of the grant of each
Performance Award. Each Performance Award shall be contingent upon the
achievement of the Performance Objectives established by the Committee.
Performance Objectives shall be based on earnings, cash flow, economic value
added, total stockholder return, return on equity, return on capital, return on
assets, revenues, operating profit, EBITDA, net profit, earnings per share,
stock price, cost reduction goals, debt to capital ratio, financial return
ratios, profit or operating margins, working capital or other comparable
objective tests selected by the Committee, or any combination of the foregoing,
for the Company on a consolidated basis or, if applicable, for one or more
Subsidiaries, divisions, departments or other units of the Company or one or
more of its Subsidiaries.
     (c) Amount; Frequency. The Committee shall determine at the time of grant
of Performance Awards the target and maximum values of Performance Awards and
the date or dates when Performance Awards are earned.
     (d) Payment. Following the end of each Performance Period, the holder of
each Performance Award will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Award, based on the achievement
of the Performance Objectives for such Performance Period, as determined in
writing by the Committee. Unless otherwise provided in the Performance Award, if
the Participant exceeds the specified minimum level of acceptable achievement
but does not attain such objectives, the Participant shall be deemed to have
partly earned the Performance Award, and shall become entitled to receive a
portion of the total award, as determined by the Committee. Unless otherwise
provided in the Performance Award, if a Performance Award is granted after the
start of a Performance Period, the Performance Award shall be reduced to reflect
the portion of the Performance Period during which the Performance Award was in
effect.

8



--------------------------------------------------------------------------------



 



     (e) Termination of Employment. Unless otherwise provided in the Performance
Award, a Participant who receives a Performance Award and who ceases to be an
Employee as a result of death, Disability or retirement before the end of the
applicable Performance Period shall be entitled to receive, to the extent earned
as a result of the full or partial achievement of the Performance Objectives
during the Performance Period, a portion of the Performance Award that is
proportional to the portion of the Performance Period during which the
Participant was employed, with payment to be made following the end of the
Performance Period. Unless otherwise provided in the Performance Award, a
Participant who receives a Performance Award who ceases to be an Employee for
any reason other than death, Disability or retirement shall not be entitled to
any part of the Performance Award unless the Committee determines otherwise.
     (f) Accelerated Vesting. Notwithstanding the vesting conditions set forth
in a Performance Award, unless the Performance Award specifies otherwise (i) the
Committee may in its discretion at any time accelerate the time at which the
Performance Award is considered to have been earned or otherwise waive or amend
any conditions (including but not limited to Performance Objectives) in respect
of a Performance Award, and (ii) all Performance Awards shall be considered
earned upon a Change in Control of the Company. In addition, upon a Change in
Control of the Company, unless a Performance Award specifies otherwise, each
Participant shall receive the target Performance Award such Participant could
have earned for the proportionate part of the Performance Period prior to the
Change in Control, and shall retain the right to earn any additional portion of
his or her Performance Award if such Participant remains in the Company’s employ
through the end of the Performance Period.
     (g) Stockholder Rights. The holder of a Performance Award shall, as such,
have none of the rights of a stockholder.
ARTICLE V. ADDITIONAL PROVISIONS
     Section 5.1. Administration of the Plan. The Plan shall be administered by
the Committee. The Committee shall have the authority to interpret the
provisions of the Plan, to adopt such rules and regulations for carrying out the
Plan as it may deem advisable, to decide conclusively all questions arising with
respect to the Plan, to establish performance criteria in respect of Awards
under the Plan, to determine whether Plan requirements have been met for any
Participant in the Plan and to make all other determinations and take all other
actions necessary or desirable for the administration of the Plan. All decisions
and acts of the Committee shall be final and binding upon all affected
Participants. If there is no Committee, the Board shall administer the Plan and
in such case all references to the Committee shall be deemed to be references to
the Board.
     Section 5.2 Adjustments for Changes in Capitalization. In the event of any
stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, or any distributions to
stockholders, including a rights offering, other than regular cash dividends,
changes in the outstanding stock of the Company by reason of any increase or

9



--------------------------------------------------------------------------------



 



decrease in the number of issued Shares resulting from a split-up or
consolidation of Shares or any similar capital adjustment or the payment of any
stock dividend, any Share repurchase at a price in excess of the market price of
the Shares at the time such repurchase is announced or other increase or
decrease in the number of the Shares, the Committee shall make appropriate
adjustment in the number and kind of shares authorized by the Plan (including
the numbers of Shares specified in Section 1.3(b) and (c)), in the number, price
or kind of shares covered by the Awards and in any outstanding Awards under the
Plan. In the event of any adjustment in the number of Shares covered by any
Award, any fractional Shares resulting from such adjustment shall be disregarded
and each such Award shall cover only the number of full Shares resulting from
such adjustment.
     Section 5.3. Amendment.
     (a) The Board may amend or modify the Plan in any respect at any time. Such
action shall not impair any of the rights of any Participant with respect to any
Award outstanding on the date of the amendment or modification without the
Participant’s written consent.
     (b) The Committee shall have the authority to amend any Award to include
any provision which, at the time of such amendment, is authorized under the
terms of the Plan; however, no outstanding Award may be revoked or altered in a
manner unfavorable to the Participant without the written consent of the
Participant.
     Section 5.4. Transferability of Awards. An Award shall not be transferable
by the Participant otherwise than by will or the laws of descent and
distribution. So long as a Participant lives, only such Participant or his or
her guardian or legal representative shall have the right to exercise such
Award.
     Section 5.5. Beneficiary. A Participant may file with the Company a written
designation of beneficiary, on such form as may be prescribed by the Committee,
to receive any Shares, Awards or payments that become deliverable to the
Participant pursuant to the Plan after the Participant’s death. A Participant
may, from time to time, amend or revoke a designation of beneficiary. If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.
     Section 5.6. Non-uniform Determinations. Determinations by the Committee
under the Plan (including, without limitation, determinations of the Eligible
Persons to receive Awards, the form, amount and timing of Awards, the terms and
provisions of Awards and the agreements evidencing Awards and provisions with
respect to termination of employment) need not be uniform and may be made by the
Committee selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.
     Section 5.7. Duration and Termination. The Plan shall be of unlimited
duration, provided that no Incentive Stock Option shall be granted under the
Plan on or after the tenth anniversary of the effective date of the Plan. The
Board may suspend, discontinue or terminate the Plan at any time. Such action
shall not impair any of the rights of any holder of any Award

10



--------------------------------------------------------------------------------



 



outstanding on the date of the Plan’s suspension, discontinuance or termination
without the holder’s written consent.
     Section 5.8. Withholding. Prior to the issuance of any Shares under the
Plan, arrangements satisfactory to the Committee in its sole discretion shall
have been made for the Participant’s payment to the Company of the amount, if
any, that the Committee determines to be necessary for the Company or Subsidiary
employing the Participant to withhold in accordance with applicable federal or
state income tax withholding requirements. When payments under the Plan are made
in cash, such payments shall be net of an amount sufficient to satisfy such
withholding requirements.
     Section 5.9. Agreements and Undertakings. As a condition of any issuance or
transfer of a certificate for Shares, the Committee may obtain such agreements
or undertakings, if any, as it may deem necessary or advisable to assure
compliance with any provision of the Plan, any agreement or any law or
regulation including, but not limited to, the following:
     (a) a representation, warranty or agreement by the Participant to the
Company that the Participant is acquiring the Shares for investment and not with
a view to, or for sale in connection with, the distribution of any such Shares;
and
     (b) a representation, warranty or agreement to be bound by any legends that
are, in the opinion of the Committee, necessary or appropriate to comply with
the provisions of any securities law deemed by the Committee to be applicable to
the issuance of the Shares and are endorsed on the Share certificates.
     Section 5.10. Governing Law. The Plan shall be governed by the laws of the
State of Texas except to the extent that federal law or Nevada corporate law is
controlling.
     Section 5.11. Effective Date. The Plan shall be effective as of
February 28, 2002, the date of its adoption by the Board, subject to approval by
a majority of the Company’s stockholders represented in person or by proxy at a
duly convened meeting on or before the first anniversary of the effective date
of the Plan. If the Plan is not so approved by the first anniversary of the
effective date of the Plan or, if earlier, the date of a meeting of stockholders
of the Company at which the Plan is proposed for approval but is not approved,
the Plan and all Awards shall automatically terminate and be null and void ab
initio. Notwithstanding any provision of the Plan or any Award, no Award shall
be exercisable or shall vest prior to such stockholder approval.
ADOPTED BY THE BOARD: February 28, 2002
AS AMENDED BY THE BOARD ON January 22, 2007 (with numbers of shares revised to
reflect the 2-for-1 stock split on May 31, 2006).

11